 1
 2
 3
 4
 5
 6
 7
 8
                                 UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
11   MICHAEL RENO, et al.,
                                                             Case No.: 2:18-cv-00840-APG-NJK
12           Plaintiff(s),
                                                                            Order
13   v.
                                                                       [Docket No. 138]
14   WESTERN CAB COMPANY, et al.,
15           Defendant(s).
16          Pending before the Court is Defendants’ response to Plaintiffs’ motion to compel, which
17 is 30 pages in length and was filed on October 28, 2019. Docket No. 138. Outside the summary
18 judgment context, responses to motions must be limited to 24 pages. Local Rule 7-3(b). The
19 already-extended deadline to file the response was October 24, 2019. Docket No. 137. Hence,
20 the instant response violates the local rule on page limits and is untimely.             Accordingly,
21 Defendants’ response is hereby STRICKEN. To the extent Defendants wish to oppose the motion
22 to compel, no later than October 29, 2019, they must file a brief that complies with the local rules
23 and they must file a separate request for reopening this deadline that establishes excusable neglect
24 for failing to file a response by the deadline that was previously set. See Fed. R. Civ. P. 6(b)(1)(B).
25          IT IS SO ORDERED.
26          Dated: October 28, 2019
27                                                                ______________________________
                                                                  Nancy J. Koppe
28                                                                United States Magistrate Judge

                                                      1
